            Case 1:20-cr-00066-AT Document 51 Filed 12/17/20 Page 1 of 5


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                             DOC #: __________________
                                                                      DATE FILED: 12/17/2020    _

               -against-
                                                                          20 Cr. 66 (AT)
JAYVON KEITT,
                                                                          ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       Jayvon Keitt, a prisoner serving his sentence at MDC Brooklyn (“MDC”), moves for a

reduction of his term of imprisonment under the federal compassionate release statute, codified at 18

U.S.C. § 3582(c)(1)(A). Def. Mem., ECF No. 47.

       For the reasons stated below, the motion is DENIED.

                                          BACKGROUND

       On January 24, 2020, Keitt pleaded guilty to conspiring to distribute and possess with intent

to distribute 28 grams and more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),

and 846. See ECF No. 14; 1/24/2020 Docket Entry. The Court stated at sentencing that Mr. Keitt

sold drugs on a regular basis over an extended period of time, as part of the Bloods street gang, and

that this was not his first criminal conviction. Sentencing Tr. at 18:3–9, ECF No. 45. The Court

noted that Keitt was twenty years old at the time of sentencing and had a difficult upbringing. Id. at

18:10–12. A letter submitted by his former defense counsel, Eli Northrup, Esq., described him as a

reliable, honest, and good person. Id. at 19:24–20:1. Keitt was sentenced to sixty months’

imprisonment, the mandatory minimum, to be followed by five years of supervised release. ECF No.

43; see 21 U.S.C. §§ 846, 841(b)(1)(B).

       Keitt is now twenty-one years old. See Gov’t Opp’n at 1, ECF No. 50. He has a history of

childhood asthma, but has not had any “exacerbations [in over a] year.” See 6/3/2020 Med.
               Case 1:20-cr-00066-AT Document 51 Filed 12/17/20 Page 2 of 5




Encounter Report at 1 1; Gov’t Opp’n at 5. On June 8, 2020, he was prescribed an albuterol inhaler.

See 6/8/2020 Med. Encounter Report at 1.

         On August 9, 2020, Keitt submitted a request for compassionate release to the warden of

MDC, who has not yet responded. Def. Mem. at 1. On December 2, 2020, Keitt moved this Court to

modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. Id.

                                                        ANALYSIS

         As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment as follows:

         The court may not modify a term of imprisonment once it has been imposed except
         that— . . . in any case—the court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
         the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the extent
         that they are applicable, if it finds that—

         (i) extraordinary and compelling reasons warrant such a reduction . . . and that such a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission.

         Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Keitt

must both meet the exhaustion requirement and demonstrate that “extraordinary and




1
  The parties filed Keitt’s BOP medical records under seal. Because Keitt’s privacy interest in his medical records
outweighs the public right of access to judicial documents, the Court shall maintain the records under seal. However,
given that both parties’ filings discuss the essential facts of those records publicly, the Court will not redact the portion of
this order that addresses Keitt’s medical history. See United States v. Ebbers, 432 F. Supp. 3d 421, 423 n.1 (S.D.N.Y.
2020) (“This [o]pinion includes details of [movant’s] medical tests, results, and diagnoses. The vast majority of these
details are in the public record, summarized in the motion papers and subsequent letters on the docket from [movant’s]
counsel and the Government. The medical records themselves remain under seal, but the Court draws a limited number
of details from them for the purposes of this [o]pinion.” (citations omitted)); Wheeler-Whichard v. Doe, No. 10 Civ.
358S, 2010 WL 3395288, at *7 (W.D.N.Y. Aug. 25, 2010) (“[D]istrict courts routinely file medical records under seal . . .
.”).

                                                                   2
            Case 1:20-cr-00066-AT Document 51 Filed 12/17/20 Page 3 of 5




compelling reasons” warrant a reduction of his sentence. The Court should also consider the

factors listed in 18 U.S.C. § 3553(a), which, as applicable here, include:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant; [and]
       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct; [and]
               (C) to protect the public from further crimes of the defendant . . . .

18 U.S.C. § 3553(a).

       In this case, the parties do not dispute that Keitt has met the exhaustion requirement, because

his request for compassionate release submitted to the warden of MDC on August 9, 2020, has gone

unanswered. Def. Mem. at 1; see Gov’t Opp’n at 3.

       However, considering the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court

cannot conclude that a reduction in Keitt’s sentence is warranted. Keitt pleaded guilty to conspiring

to distribute and possess with intent to distribute 28 grams and more of a controlled substance, an

offense that carries a five-year mandatory minimum sentence. 21 U.S.C. §§ 846, 841(b)(1)(B). To

date, he has served roughly twenty months of that sentence, meaning that he has about three years of

incarceration left. See Def. Mem. at 1.

       Several of the § 3553 factors point against shortening the sentence with so much of it

remaining. Keitt sold large amounts of dangerous drugs during the course of his membership in a

gang. Given the seriousness of the offense and the harm it caused to the community, a substantial

sentence was required to promote respect for the law and to provide just punishment. Sentencing Tr.

at 20:17–20. Granting release so early in the term of incarceration would undercut those interests.

See United States v. Alvarez, No. 11 Cr. 169, 2020 WL 3640523, at *3 (S.D.N.Y. July 6, 2020) (“To

so dramatically reduce the sentence in light of the current public health crisis would neither be just



                                                       3
            Case 1:20-cr-00066-AT Document 51 Filed 12/17/20 Page 4 of 5




nor promote respect for the law; if anything, it would promote disrespect for the law.”); United States

v. Santibanez, No. 13 Cr. 912, 2020 WL 3642166, at *3 (S.D.N.Y. July 6, 2020) ([R]eleasing [the

defendant] before he has completed even half of his sentence would not promote respect for the law,

and would undermine the deterrent effect of his sentence.”); United States v. Lowe, No. 14 Cr. 55-01,

2020 WL 3640580, at *2 (S.D.N.Y. July 6, 2020) (“[R]eleasing [d]efendant now would cut his

current sentence by one-half and would not appropriately reflect the nature and circumstances of the

offense, or the need for the sentence imposed to reflect the seriousness of the offense, to afford

adequate deterrence to criminal conduct or to protect the public from further crimes.” (internal

quotation marks and citation omitted)). In addition, in light of the fact that the five-year sentence in

this case was required by statute, granting release with more than three years remaining would risk

creating a substantial and unwarranted sentencing disparity between Keitt and other defendants

convicted of the same offense under similar circumstances.

       The Court does not disregard Keitt’s asthmatic condition, or the risk he might face should he

contract COVID-19. His young age and the apparently mild nature of his asthma may place him

outside of the most acutely vulnerable group, see Gov’t Opp’n at 5–6, but the novel coronavirus can

have devastating effects on even young and healthy individuals. The Government has an obligation

to protect every individual in its custody from the threat COVID-19 presents. See Valentine v.

Collier, 140 S. Ct. 1598, 1601 (2020) (Sotomayor, J., statement respecting the denial of application

to vacate stay) (“[I]n this pandemic . . . inmates everywhere have been rendered vulnerable and often

powerless to protect themselves from harm. May we hope that our country’s facilities serve as

models rather than cautionary tales.”). Nevertheless, the Court cannot ignore the § 3553(a) factors in

deciding whether to reduce a sentence already imposed.




                                                        4
            Case 1:20-cr-00066-AT Document 51 Filed 12/17/20 Page 5 of 5




                                          CONCLUSION

       Accordingly, Keitt’s motion for release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The

Clerk of Court is directed to terminate the motion at ECF No. 47.

       SO ORDERED.

Dated: December 17, 2020
       New York, New York




                                                     5
